Amendment and Restatement Agreement




dated as of 31 July 2014




between







Leclanché S.A., Avenue des Sports 24, CH-1400 Yverdon-les-Bains, Switzerland, as
borrower

the "Borrower"







and







Oak Ridge Energy Technologies, Inc., with principal executive office at 3046
East Brighton Place, Salt Lake City, UT 84121, United States of America and head
quartered 751 North Drive, Suite 9, Melbourne, FL 32934, United States of
America, as lender




the "Lender"




and together with the Borrower, the "Parties"







regarding




amendment and restatement of convertible loan and investment agreement dated 30
May 2014











--------------------------------------------------------------------------------




Recitals




(A)

On 30 May 2014, the Borrower and the Lender entered into a loan agreement (the
"Convertible Loan and Investment Agreement") under which the Lender granted the
Borrower a 2 per cent. CHF 3,000,000 (Swiss Franc three million) three year term
loan due in 2016 convertible into registered shares of the Borrower and secured
by assets of the Borrower that has been fully drawdown by the Borrower.




(B)

The Borrower now wishes to borrow from the Lender an additional loan amount of
CHF 2,000,000 (Swiss Franc two million) and to increase the total loan amount
under the Convertible Loan and Investment Agreement to CHF 5,000,000 (Swiss
Franc five million).




(C)

Subject to and in accordance with the terms and conditions set forth herein the
Lender is prepared to increase the loan amount under the Convertible Loan and
Investment Agreement and grant the Borrower the additional loan and the Borrower
is willing to accept such loan and the Lender and the Borrower wish to amend and
restate the Convertible Loan and Investment Agreement pursuant to the terms of
this amendment and restatement agreement (the "Agreement").




1.

Amendment and restatement




With effect from the date of this Agreement, the Convertible Loan and Investment
Agreement shall be amended and restated in its entirety as set out in the
Schedule to this Agreement.




2.

Governing law and jurisdiction




2.1

Governing law




This Agreement and the rights, benefits and obligations of the Parties hereunder
shall be governed by and construed in accordance with the substantive laws of
Switzerland (i.e. with the exception of conflict of law rules).




2.2

Jurisdiction




Each Party submits to the exclusive jurisdiction of the ordinary courts of the
city of Zurich, Switzerland, venue being Zurich 1, and, if permitted the
Commercial Court of the Canton of Zurich (Handelsgericht des Kantons Zürich).




[signatures on next page]





--------------------------------------------------------------------------------




The Lender

Oak Ridge Energy Technologies, Inc:







SLC, Utah USA

Place, Date







Vice President

/s/ Mark Meriwether

By:

By:










The Borrower

Leclanché S.A.:







Pana, August 03, 2014

Place, Date







CEO

/s/ Anil Srivastava

By:

By:











--------------------------------------------------------------------------------

Schedule: Convertible Loan and Investment Agreement




--------------------------------------------------------------------------------













Convertible Loan and Investment Agreement

dated as per 30 May 2014




between




Leclanché S.A.

as Borrower




and

Oak Ridge Energy Technologies, Inc.

as Investor and Lender

regarding

CHF 5,000,000 2 per cent. committed loan due 2016 convertible into

registered shares of Leclanché S.A.










--------------------------------------------------------------------------------







Contents

Clause

       Page




Contents

 ii

1.

Definitions and Interpretation

 2

1.1

Definitions

 2

1.2

Interpretation

 2

2.

The Loan

 3

2.1

Commitment

 3

2.2

Purpose

 3

2.3

Security

 3

2.4

Utilisation

 4

2.5

Currency

 4

3.

Utilisation

 4

3.1

Utilisation Request

 4

3.2

Conditions of Utilisation

 4

4.

Interest

 5

4.1

Interest and Accrual of Interest

 5

4.2

Minimum Interest

 5

5.

Final Maturity and Repayment

 6

5.1

Final Maturity

 6

5.2

Ordinary Repayment / Notice of binding intention to convert or extend Loan

 6

6.

Corporate Matters

 7

6.1

Board Representation

 7

6.2

Equity issues by the Borrower

 7

6.3

General Meeting to resolve adequate Share Capital

 7

7.

Loan Conversion

 8

8.

Representations and Warranties

 8

8.1

Representations and Warranties

 8

8.2

Dates and Repetition of Representations and Warranties

               10

9.

Information Undertakings

               11

9.1

Financial and other Information

               11

9.2

Further Information

               11

10.

Covenants

               12

10.1

Negative Covenants

               12

10.2

Positive Covenants

               13

11.

Events of Default

               14

11.1

Events of Default

               14

11.2

Rights in case of an Event of Default

               15

12.

Fees and Expenses

               16

12.1

Fee

               16

12.2

Transaction Expenses

               16

12.3

Enforcement Expenses

               16

13.

Changes to Lender

               16

14.

General Provisions

               16

14.1

Notices

               16

14.2

Confidentiality

               17

14.3

Representations and Warranties by the Lender

               17

14.4

Electronic communication

               17

14.5

Entire Agreement

               17

14.6

Amendments and Waivers

               18

14.7

Remedies and Waivers

               18

14.8

Severability

               18

15.

Governing Law and Jurisdiction

               18

15.1

Governing Law

               18

15.2

Jurisdiction

               18




Schedules




Schedule A: Definitions

               20

Schedule 1: Conditions Precedent

               25

Schedule 2: Form of Utilisation Request

               26

Schedule 3: Terms of Conversion

               27

Schedule 4: Material Litigation

               30










iii







--------------------------------------------------------------------------------










This Agreement is made between:




1.

Leclanché S.A., Avenue des Sports 24, CH-1400 Yverdon-les-Bains, Switzerland, as
borrower (the "Borrower"); and




2.

Oak Ridge Energy Technologies, Inc., with principal executive office at 3046
East Brighton Place, Salt Lake City, UT 84121, United States of America and head
quartered 751 North Drive, Suite 9, Melbourne, FL 32934, United States of
America, as lender (the "Lender").




Recitals




(A)

The Borrower is a Swiss share corporation (Aktiengesellschaft) with domicile at
Avenue des Sports 42, CH-1400 Yverdon-les-Bains, Switzerland and listed in the
main board of the SIX Swiss Exchange. The Borrower develops and manufactures
customized electric energy storage solutions for industrial applications in the
form of large format lithium-ion cells, batteries and battery modules and offers
to its customers a broad range of battery related services. The Borrower also
distributes standard batteries and related accessories in Switzerland. Its main
businesses are Stationary Electricity Storage Solutions, Portable Energy Storage
Solutions and Distribution Products.




(B)

The Lender Oak Ridge Energy Technologies, Inc. is a share corporation
incorporated under the laws of the State of Colorado, and is a publicly traded
company, listed as OKME on the OTC, whose primary business is the licensing,
further development, manufacturing and marketing of products incorporating thin
film battery technologies. The thin film battery is rechargeable, lithium based,
with active layers significantly thinner than common plastic wrap. These
batteries can be employed in a broad range of commercial and government
applications and incorporate a proprietary separator membrane technology which
significantly enhances the safe operation of the battery.




(C)

Precept Fund Management SPC Ground Floor, Harbour Centre, 42 North Church
Street, P.O. Box 1569, George Town, Grand Cayman KY1-1110, Cayman Islands
("Precept") on behalf of Precept Fund Segregated Portfolio ("Precept SP") is
currently majority shareholder of the Borrower and Precept on behalf of
Prescient Fund Segregated Portfolio ("Prescient SP") is currently majority
shareholder of the Lender.




(D)

On July 8, 2013, the Borrower and Precept SP entered into a loan agreement (the
"Loan Agreement") under which Precept SP granted the Borrower a 2 per cent. CHF
17,000,000 (Swiss Franc seventeen million) three year term loan due in 2016
convertible into registered shares of the Borrower and secured by assets of the
Borrower (the "17 Mio Loan") that has been fully drawdown by the Borrower and of
which CHF 17,000,000 have already been converted into registered shares of the
Borrower.




(E)

On 3 March 2014, Precept SP issued a letter of support with respect to the
Borrower.




(F)

The Borrower wishes to borrow from the Lender a loan amount of CHF 5,000,000
(Swiss Franc five million).





1




--------------------------------------------------------------------------------










(G)

Subject to and in accordance with the terms and conditions set forth herein the
Lender is prepared to grant the Borrower the mentioned loan and the Borrower is
willing to accept such loan.




1.

DEFINITIONS AND INTERPRETATION




1.1

Definitions




Capitalised terms used in this Agreement shall have the meanings assigned to
them in this Agreement and in Schedule A: De.




1.2

Interpretation




In this Agreement:




(a)

references to any person include a reference to any physical or legal person,
corporation or other body corporate, government, state or agency of a state or
any joint venture, association, investment fund or partnership (whether or not
having separate legal personality), as well as to any of its successors,
permitted assignees and transferees;




(b)

references to an agreement or any other instrument or document is a reference to
that agreement or other instrument or document as amended, novated,
supplemented, extended, re-placed or restated from time to time;




(c)

references to Clauses and Schedules are references to, respectively, clauses of
and schedules to this Agreement;




(d)

words importing the plural shall include the singular and vice versa;




(e)

"including" means "including without limitation", not limiting the term(s) to
which the word relates to the example(s) thereafter mentioned;




(f)

reference to a provision of law is a reference to that provision as modified,
amended or re-enacted; and




(g)

reference to

a time of day is, except as otherwise provided for, a reference to Zurich time
(CET).





2







--------------------------------------------------------------------------------










2.

THE LOAN




2.1

Commitment




Subject to the terms and conditions of this Agreement, the Lender undertakes to
make available to the Borrower a loan facility in a total aggregate principal
amount of up to CHF 5,000,000 (Swiss Franc five million) (the "Loan").




The Loan can be drawn by the Borrower in two first tranches of CHF 1,500,000
(Swiss Franc one million and five hundred thousand) each at the following value
dates: June 2, 2014 and June 20, 2014) and a tranche of CHF 1,600,000 (Swiss
Franc one million and six hundred thousand) at value date August 1, 2014 and a
final tranche of CHF 400,000 (Swiss Franc four hundred thousand) at value date
August 2014.




2.2

Purpose




The purpose of the Loan shall be for general corporate purposes, including
without limitation to fund working capital and incidental capital expenditure.




2.3

Security




The Loan is granted on a secured basis. The Parties agree that the obligations
and liabilities of the Borrower to the Lender under the Finance Documents shall
be secured by the collateral currently granted by the Borrower to Precept SP
 under the 17 Mio Loan (being (a)(i), (a)(ii) and (b)(i)) of this Section and
the collateral which Precept SP has a right to be granted but is not yet granted
by the Borrower to Precept SP under the 17 Mio Loan (being (b)(ii) of this
Section)  as follows:




(a)

No later than 15 calendar days from the date of this Agreement




(i)

the Borrower shall assign for security purposes (Sicherungszession) all its
present and future receivables, claims from intra-group loans and bank account
claims in accordance with the terms of the relevant Security Agreement; and




(ii)

the Borrower shall grant a pledge over the patent applications filed and
trademarks held by the Borrower.




(b)

No later than 30 calendar days from the date of this Agreement




(i)

the Borrower shall grant a first ranking pledge over all of the present and
future shares in the Subsidiary representing 100% of the share capital of the
Subsidiary;





3







--------------------------------------------------------------------------------










(ii)

the Borrower shall to the extent permitted by applicable law procure that the
Subsidiary grants subject to and in accordance with applicable law to the Lender
a security transfer of all of its present and future assets in accordance with
the terms of the relevant Security Agreement, it being understood that the terms
of such Security Agreement shall be in accordance with market practice and, in
particular, include market-standard limitation language.




(all such above security, the "Additional Security"). It is agreed and
understood that as long as any claims under the 17 Mio. Loan remain outstanding,
Precept and the Lender shall participate on a pro rata basis in any proceeds
resulting from the realization of the Additional Security.




2.4

Utilisation




The obligation of the Lender to pay out any loan amount of the Loan requested by
the Borrower ("Utilisation") is subject to the following condition precedent:




(a)

receipt of a duly signed and duly completed Utilisation Request;




(b)

all of the Conditions Precedent to the initial (first) Utilisation set out in
Schedule 1 have been fulfilled; and




(c)

no Event of Default has occurred.




2.5

Currency




All payments under this Agreement shall be made in Swiss Francs unless otherwise
agreed by the Parties.




3.

UTILISATION




3.1

Utilisation Request




The Loan may be utilised by delivering to the Lender no later than 10:00 a.m.
(Zurich time) 3 Business Days prior to the respective Utilisation Date an
irrevocable, duly signed and duly completed Utilisation Request as set out in
Schedule2: Utilisation Request.




3.2

Conditions of Utilisation




A Utilisation Request may only be delivered provided that (each a "Condition of
Utilisation") the conditions set out in Clause 2.4 are fulfilled.





4







--------------------------------------------------------------------------------










4.

INTEREST




4.1

Interest and Accrual of Interest




(a)

Interest at the rate of 2 per cent. per annum shall accrue on the Loan paid out
to the Borrower and shall be calculated on the basis of the actual days elapsed
in the relevant period, divided by 360 (actual/360).




(b)

Interest accrued shall be capitalized and added to the Loan outstanding and be
payable at the Maturity Date.




4.2

Minimum Interest




(a)

The various rates of interests provided for in this Agreement, including under
this Clause 4 are minimum interest rates.




(b)

When entering into this Agreement, each Party has assumed that the interest at
the rates set out in this Agreement is not and will not become subject to Swiss
Withholding Tax. Notwithstanding that the Parties do not anticipate that any
payment of interest will be subject to Swiss Withholding Tax, they agree that,
if a Tax Deduction is required by law to be made by the Borrower in respect of
any interest payable by it under this Agreement (the "Relevant Amount"), any
payment of interest due by the Borrower shall, subject to the provisions of this
Agreement, be increased to an amount which (after making any deduction of the
Non-refundable Portion of Swiss Withholding Tax as defined below) results in a
payment to the Lender entitled to such payment of an amount equal to the payment
which would have been due had no deduction of Swiss Withholding Tax been
required. For this purpose, the Swiss Withholding Tax shall be calculated on the
full grossed-up interest amount.




(c)

For the purposes of this Clause 4.2, "Non-refundable Portion of Swiss
Withholding Tax" shall mean an amount equal to the product of the Relevant
Amount and the Swiss Withholding Tax at standard rate (being, as at the date of
this Agreement, 35%) unless the Swiss Federal Tax Administration confirms to the
Borrower in writing that, in relation to the Lender based on an applicable
double tax treaty, the applicable Swiss Withholding Tax rate is a specified
lower rate in which case such lower rate shall be applied in relation to the
Lender.




(d)

The Borrower shall not be required to make an increased payment to the Lender in
connection with the Non-refundable Portion of Swiss Withholding Tax, to the
extent it is attributable to a breach of Clause 13 by the Lender.




(e)

If requested by the Lender, the Borrower shall provide to the Lender those
documents which are required by law and applicable double taxation treaties to
be provided by the payer of such tax, for the Lender to prepare a claim for
refund of Swiss Withholding Tax. In the event Swiss Withholding Tax is refunded
to the Lender by the Swiss Federal Tax Administration, the Lender shall forward,
after deduction of costs, such amount to the Borrower which will leave it (after
that payment) in the same after-tax position as it would have been if the
deduction of Withholding Tax had not been required to be made by the Borrower,
further provided that the Borrower has fully complied with its obligations under
this Clause 4.2.





5







--------------------------------------------------------------------------------










(f)

The Borrowers shall, within 3 Business Days of demand by the Lender, indemnify
the Lender against the loss, liability or cost that the Lender has suffered the
amount of any Taxes deducted, withheld, incurred or accounted for by the Lender
in respect of any of the Loan or related thereto, irrespective of whether such
Taxes were correctly assessed or demanded provided there shall be no
indemnification obligation to the extent such Taxes are attributable to a breach
of Clause 13 by the Lender.




5.

FINAL MATURITY AND REPAYMENT




5.1

Final Maturity




The final maturity date of the Loan shall be June 30, 2016 unless the Loan is
extended by the Lender pursuant to Clause 5.2 below in which case the final
maturity date shall be the last day of the extension period (the " Maturity
Date").




5.2

Ordinary Repayment / Notice of binding intention to convert or extend Loan




The outstanding Loan plus any Interest, the Fee or other amounts (if any) owed
under the Agreement will become due and payable without further notice on the
Maturity Date.




If no complete conversion of the Loan has occurred by 31 December 2015, the
Lender shall promptly and irrevocably inform the Borrower in writing whether it
will elect to (i) convert the Loan outstanding into registered shares of the
Borrower or not or (ii) extend the term of the Loan and postpone the Maturity
Date of the Loan by a term of six months to December 31, 2016. Further
extensions by terms of six months are possible upon 3 months prior written
notice.




In the event that the Lender chooses not to convert the Loan, the Borrower shall
be free to either (a) repay the Loan (Principal, plus accrued Interest, the Fee
and any other amounts (if any) owed under the Agreement) from its own cash
resources or (b) initiate a fund raise, whether equity or debt, to allow it to
repay the Loan. The Lender shall co-operate in good faith to allow the Borrower
to pursue its fund raising, including waiving any board approval rights or
rights of first refusal to underwrite equity issues. Any covenants or
representations and warranties under this Agreement restricting the fund raising
shall be deemed waived.





6







--------------------------------------------------------------------------------










6.

CORPORATE MATTERS




6.1

Board Representation




(a)

For so long as the Loan is outstanding, Precept shall have two representatives
or such greater number so that its representative constitute at least one third
of Board of Directors of the Borrower. The Borrower shall propose to the general
meeting of shareholders the election of the representatives nominated by the
Lender into the Board of Directors




(b)

For so long as the Loan is outstanding, the following subject matters require
the approval of 75% of all members of the Board of Directors (and the Borrower
shall procure that the respective modifications are being implemented in the
organisational regulations of the Board of Directors):




(i)

acquisitions and disposal of assets, activities, businesses or subsidiaries in
excess of CHF 2,500,000;




(ii)

capital expenditures that have not been provided for in the Business Plan;




(iii)

appointment of the members of the executive management of the Borrower
(including CEO, CFO, CTO and COO);




(iv)

change of business;




(v)

change of domicile; and




(vi)

incurring further Financial Indebtedness.




6.2

Equity issues by the Borrower




The Lender shall, subject to statutory pre-emptive or advance subscription
rights of shareholders, have the right of first refusal to underwrite any equity
issue of the Borrower during the term of the Loan. Shares for which pre-emptive
rights have not been exercised by shareholders shall be allocated to the Lender
if and to the extent the Lender has informed the Borrower in writing that it
intends to acquire the respective shares.




6.3

General Meeting to resolve adequate Share Capital




The Borrower shall undertake in due course but at the latest immediately upon
first demand of the Lender (i) propose to the shareholders meeting of the
Borrower an amendment of the articles 3 quarter and 3 quinquies of the articles
of association of the Borrower so that the Lender can also make use of the
authorized and conditional capital provided for in the articles mentioned above
(ii) all necessary steps so that the authorized capital and the contingent
capital be maintained and if needed further increased to the maximum extent
permitted from time to time in order to cover the conversion rights outstanding
under the Loan and (iii) any other step necessary to ensure that there is enough
share capital to create new shares of the Borrower.





7







--------------------------------------------------------------------------------










7.

LOAN CONVERSION




The Lender has the right at its sole discretion, to convert the full or part of
the Loan plus Interest, the Fee and other amounts owed under the Loan pursuant
to the Conversion Terms into registered shares of the Borrower.




The terms governing the conversion (the "Conversion Terms") are set out in
Schedule 3: Conversion Terms.




8.

REPRESENTATIONS AND WARRANTIES




8.1

Representations and Warranties




The Borrower represents and warrants only with regard to itself and (to the
extent applicable) the Subsidiary to the Lender that:




(a)

it is duly incorporated and validly existing under the laws of its place of
incorporation in the legal form apparent from its name and it is entitled to
hold its assets and conduct its business as it is being conducted;




(b)

no resolutions, procedures or applications or other action exist, have been
taken or started to be taken or are threatened for its winding-up, liquidation,
dissolution, bankruptcy, administration or reorganisation or change of its legal
form or that could result in such winding-up, liquidation, dissolution,
bankruptcy, administration reorganisation or change or that could result in such
winding-up, liquidation, dissolution, bankruptcy, reorganization or change of
legal form.;




(c)

it has obtained or effected all approvals and authority required to validly
enter into the Finance Documents and to perform its rights, and comply with and
fulfil its obligations thereunder;




(d)

all obligations and liabilities of it under this Agreement, rank, and will rank
at all times, either pari passu in right of payment with or senior to all claims
of all of its other unsecured and unsubordinated creditors, except for
obligations mandatory preferred by law applying to companies generally;




(e)

it is not necessary that this Agreement or any other Finance Document be filed,
recorded or enrolled with any court or other authority, and any stamp,
registration or similar tax be paid on or in relation to this Agreement or any
other Finance Document;





8







--------------------------------------------------------------------------------










(f)

the entering into, the signing and the performance of the Finance Documents do
not result in a conflict with, or a violation of, (i) any law or regulation
applicable to any of the members of the Group, (ii) any provision of its
articles of incorporation or other corporate documents or (iii) any agreement,
arrangement, instrument or other contractual obligation binding upon any of the
members of the Group;




(g)

it is not in breach of or in default under any agreement to which it is a party
or which is binding on it or any of its assets which could result in a Material
Adverse Change;




(h)

all its obligations under the Finance Documents are legal, valid and binding
obligations and are enforceable against it in accordance with their terms;




(i)

assuming Lender's compliance with Clause 13, it is not required to make any
deduction or withholding for or on account of Tax from any payment it may make
under this Agreement, any Security Agreement or any other Finance Document;




(j)

there are no litigation, arbitration or administrative proceedings (in the case
of civil actions having an aggregate value in dispute of more than CHF 1,000,000
 per dispute) current or, to the best of its knowledge, pending or threatened in
writing against it or any other company of the Group, respectively, which might,
if adversely determined, have a material adverse effect on the business,
prospects or financial condition of the Borrower or the Group as a whole, except
as disclosed in Schedule 5;




(k)

it complied and complies with this Agreement, and the Finance Documents;




(l)

it is in possession of all material authorisations, approvals, licenses,
consents and registrations required or desired for the proper conduct of
business as it is being conducted;




(m)

it is and was in compliance in all respects with all applicable laws,
regulations, listing rules and directives, approvals and consents applicable to
it;




(n)

all information provided to the Lender regarding the Group in connection with
this Agreement were correct and complete in all material respects at the date
when so provided and all projections and other forecasts have been made with due
care and are based on reasonable assumptions;




(o)

the most recent of its audited Financial Statements and the most recent audited
Consolidated Financial Statements of the Group give a true and fair view of the
financial position and results of the Borrower and of the Group and have been
prepared in accordance with the applicable accounting standards being applied on
a consistent basis, and no liabilities (including contingent liabilities) and no
unrealised or expected losses of an Obligor or of a member of the Group existed
up to the date of the most recent of its audited Financial Statements or audited
Consolidated Finan





9







--------------------------------------------------------------------------------







cial Statements of the Group not reflected in the respective audited Financial
Statements or audited Consolidated Financial Statements of the Group and
adequate reserves for potential liabilities have been created in conformity with
the applicable accounting standards, and, in particular, all of the obligations,
undertakings and liabilities, actual or contingent, are adequately reflected in
the books of the members of the Group and adequate reserves have been provided
for in the respective audited Financial Statements and the audited Consolidated
Financial Statements of the Group;




(p)

no Security exists over any of its present or future revenues or assets other
than (i) security established by operation of law or (ii) Permitted Security or
(iii) the Security as set forth in Clause 2.3 and security entered into pursuant
to the Loan Agreement;




(q)

it has no knowledge of incurred or threatened payment defaults in relation to
any Financial Indebtedness;




(r)

the Borrower and the Subsidiary owns or has the legal right to use all of the
Intellectual Property Rights which are material to the conduct of the Group's
business or are required by it in order for it to carry on its business in all
material respects;




(s)

so far as it is aware and except as disclosed in the Prospectus, the operations
of each Group company do not infringe any Intellectual Property Rights held by
any third party which infringement has or could reasonably be expected to have a
Material Adverse Effect; and




(t)

except as disclosed in the Prospectus, all Intellectual Property Rights owned or
licensed by the Borrower and the Subsidiary and which are material to the
conduct of the business of the Group are subsisting and no written claim by any
third party alleging any infringement has been received which has or could
reasonably be expected to have a Material Adverse Effect.




8.2

Dates and Repetition of Representations and Warranties




(a)

The representations and warranties set out in Clause 8.1 are deemed to be made
(i) on the Contract Date and (ii) (except for those set out in sub-clauses (j),
(s) and (t) which are made as per the Contract Date only) on any date of a
Utilisation Request, always by reference to the facts and circumstances then
existing.




(b)

The Borrower undertakes to inform the Lender without delay if on any of these
dates it could not truthfully repeat all of the representations and warranties
set out in Clause 8.1.





10







--------------------------------------------------------------------------------










9.

INFORMATION UNDERTAKINGS




The undertakings in this Clause 9 shall remain in force from the Contract Date
for so long as any amount is outstanding under this Agreement.




9.1

Financial and other Information




The Borrower shall provide the Lender copies of the following
documents/information, in each case prepared in accordance and compliance with
the applicable legal requirements and accounting standards:




(a)

within 120 Calendar Days after the end of each financial year (as per
31 December), audited Financial Statements of the Borrower and audited
Consolidated Financial Statements of the Borrower for such financial year
prepared in accordance with IFRS;




(b)

each year within 30 Calendar Days upon its approval by the board of directors of
the Borrower, but no later than by 30 September the semi-annual consolidated
financial statements published by the Borrower;




(c)

each month within 15 Calendar Days after the end of such month copies of the
management account statements of the Borrower together with a cash budget of the
Borrower;




(d)

every two weeks detailed payment schedules and updated rolling 16 week cash flow
projections for each of the Group companies;




(e)

within two weeks from the end of each quarter year (March, June, September,
December) updated 12 monthly profit & loss and cash flow projections for each of
the Group companies;




(f)

within two weeks from the end of each month, monthly and year to date financial
statements (including profit & loss, balance sheet and cash flow statement);




(g)

additional information relating to the operations, business, properties,
conditions (financial or otherwise) or prospects of the Group, at any time upon
reasonable request of the Lender; and




(h)

a full copy of the information as delivered to Board of Directors be it in its
regular or extraordinary meetings or calls.




9.2

Further Information




The Borrower shall immediately notify the Lender of the occurrence of:





11







--------------------------------------------------------------------------------










(a)

any Event of Default; or




(b)

promptly upon becoming aware of it, the Borrower's failure to duly perform or
comply with any of the obligations expressed to be assumed by it in this
Agreement or any other Finance Document;




(c)

promptly upon becoming aware of it, the Borrower's failure to comply with the
Budget(s).




10.

COVENANTS




The covenants in this Clause 10 shall remain in force from the Contract Date for
so long as any amount is outstanding under this Agreement.




10.1

Negative Covenants




The Borrower shall not, and (to the extent applicable) shall procure that each
of the Group Companies will not, undertake any of the following actions without
the prior written consent of the Lender:

(a)

incur any Financial Indebtedness after the Contract Date, other than CHF 100,000
(Swiss franc one hundred thousand) in the aggregate (the "Permitted Additional
Indebtedness")




(b)

make loans or permit to subsist any credit to any third party, including
shareholders, board members and employees of the Group, except for loans to
third parties of up to CHF 100,000 (or its equivalent in other currencies) in
the aggregate;




(c)

grant, create or permit to subsist any Security, including personal security
(Personalsicherheiten) such as surety and guarantees and any Security over any
of its present or future assets, (Negative Pledge), except for Security (each a
"Permitted Security") (i) arising by operation of law, or (ii) granted in the
ordinary course of business, in accordance with market custom, or (iii) granted
or to be created in connection with the Loan, or (iv) granted in connection with
the Loan Agreement;




(d)

directly or indirectly, enter into any single transaction or series of
transactions (whether related or not) (i) to purchase or otherwise acquire any
properties, assets, shares, securities or other interests, (ii) enter into a
merger, de-merger or a transfer of assets and liabilities (Vermögensübertragung)
or similar transactions with third parties, or (iii) enter into, invest in or
acquire any shares, securities or other interests in any joint venture entity,
except for (x) capital expenditures in the ordinary course of business and (y)
the  transactions contemplated to create the Additional Security and the
Additional Security as defined in the Loan Agreement;





12







--------------------------------------------------------------------------------










(e)

directly or indirectly, sell, transfer, lease or otherwise dispose of
(collectively, a "Disposition") any of its properties or assets unless, the
aggregate fair market value of all properties and assets that were the subject
of a Disposition during a financial year does not exceed CHF 2,500,000, not
cumulated if and to the extent not used during a financial year;




(f)

make material changes to the accounting principles applied as at the Contract
Date, including changing the beginning of the financial year, except if and in
so far as required by law, by IFRS or by the guidelines and regulations of the
SIX Stock Exchange; or




(g)

make changes to its legal structure or the legal structure of the Group, if such
change could result in a Material Adverse Change.




10.2

Positive Covenants




The Borrower shall, and shall procure that any of the Group companies will,
undertake each of the following actions:




(a)

maintain its general nature and scope of its business and its material assets as
the same were maintained on the Contract Date;




(b)

maintain all material authorisations, approvals, licenses, consents and
registrations required for the proper conduct of its business and the business
of the Group;




(c)

enter into any transactions with third parties at arm's length terms and all
intra-group in compliance with applicable Tax requirements;




(d)

maintain and protect (acting reasonably) its Intellectual Property Rights and
other intangibles;




(e)

maintain (acting reasonably) insurance policies that adequately insure it in
accordance with sound industry practice and existing policy;




(f)

comply in all respects with all laws, regulations, listing rules and directives,
approvals and consents applicable to it, including environmental laws and
regulations, if failure to so comply could result in a Material Adverse Change;
and




(g)

take all such further measures or actions which are necessary for the conversion
of the Loan into shares of the Borrower (including but not limited to convene
further extraordinary shareholders' meetings to (i) increase the conditional and
authorized share capital, or  (ii) conduct a further capital increase.





13







--------------------------------------------------------------------------------










(h)

grant the Lender reasonable access to the premises and all books and records
during regular opening hours and to take all further action that the Lender may
reasonably request in connection the servicing of the Loan.




(i)

within 3 Business Days after the first Utilisation and respective payment,
submit to the Swiss Takeover Board a draft board report in connection with the
request of the Precept group of companies that the contemplated share swap
between the Lender and Precept SP and Bruellan Fund and the Lender shall be
exempted from or not subject to a mandatory offer duty.




(j)

provide the Lender with detailed payment schedules and updated rolling cash
flows for the next 16 weeks from the date hereof to be provided on a 14 days
basis to the Board Advisor and to conduct weekly telephone conference calls with
the Board Advisors as to sales and cash flow management.




11.

EVENTS OF DEFAULT




11.1

Events of Default




Each of the following events or circumstances constitutes an Event of Default
and entitles the Lender to take any of the measures as set out in Clause 11.2:




(a)

The Borrower does not pay on the due date any amount payable in accordance with
the Agreement, unless its failure is remedied within 30 Business Days.




(b)

Any Financial Indebtedness of the Borrower or any Group company is not paid when
due, any Financial Indebtedness of the Borrower or any Group company is declared
to be or otherwise becomes due and payable prior to its specified maturity as a
result of an event of default, any commitment for any Financial Indebtedness of
the Borrower or any Group company is cancelled or suspended by a creditor of the
Borrower or any Group company as a result of an event of default or any creditor
of the Borrower or any Group company becomes entitled to declare any Financial
Indebtedness of the Borrower or any Group company due and payable prior to its
specified maturity as a result of an event of default, provided, however, that
the aggregate amount unpaid or declared due and payable exceeds CHF 1,000,000.




(c)

Any representation, warranty or statement made or deemed to be made or repeated
by the Borrower in this Agreement or any other Finance Document is or proves to
have been incorrect or misleading when made or deemed to be made.




(d)

The Borrower and/or any Group company fails to duly perform or comply with the
obligations, covenants or undertakings set forth in this Agreement or any other
Finance Document, unless its failure is capable of remedy and is remedied within
30 Business Days.





14







--------------------------------------------------------------------------------










(e)

The Borrower or any Group company becomes insolvent, is declared bankrupt by a
court, applies for bankruptcy (Konkurs), suspension of bankruptcy
(Konkursaufschub) or reorganisation (Nachlassverfahren), including suspension
for payment (Nachlassstundung), has a resolution passed for its winding-up or
liquidation or suspends its operations or any similar events or any equivalent
events under applicable foreign law or any such event is likely to occur or the
Borrower or any a Group company makes or proposes a general assignment,
arrangement or composition with or for the benefit of its creditors, or enters
into negotiations with one or more of its Financial Indebtedness' creditors
aiming at a restructuring, readjustment or rescheduling of any part of its
Financial Indebtedness as a consequence of an unwillingness or inability to pay
by such company. The Borrower or any Group company ceases or suspends, or
threatens to cease or suspend, to carry on all or a substantial part of its
business.




(f)

A Material Adverse Change has occurred.




(g)

A Change of Control has occurred.




(h)

A final and non-appealable judgement the amount of CHF 2,500,000 is rendered
against the Borrower or the Subsidiary.




(i)

Parts of this Agreement or the other Finance Documents related to the Loan and
the Security becomes void or invalid and cannot be remedied within 30 Business
Days.




(j)

The conversion of the Loan or its resolutions have been challenged in court or
the registration of its resolutions in the commercial register has been denied
or blocked, unless the situation is remedied within 60 Business Days.




(k)

Newly created shares issued by the Borrower to the Lender are not admitted to
listing and/or trading within 30 Business Days from their creation.




11.2

Rights in case of an Event of Default




Upon the occurrence of an Event of Default the Lender may by written notice
issued to the Borrower:




(a)

cancel its commitment to pay out Loans with immediate effect; and/or




(b)

declare immediately due and payable all outstanding amounts under the Loan,
including, but not limited to, principal, Interest accrued thereon up to the
date of actual payment, the Fee other amount due under the Agreement.





15







--------------------------------------------------------------------------------










12.

FEES AND EXPENSES




12.1

Fee




In consideration for arranging this Loan, the Lender shall be entitled to a
fixed fee (the "Fee") of CHF 500,000 (Swiss Francs three hundred thousand) which
shall be paid on the Maturity Date or, if earlier, at complete conversion of the
Loan. In the event the Loan is fully converted, the Fee shall be included in the
amount so converted.




12.2

Transaction Expenses




Each Party shall bear its own expenses in connection with the transactions
contemplated by this Agreement.




12.3

Enforcement Expenses




The Borrower shall, within 10 Business Days of demand, pay to the Lender the
amount of all costs and expenses (including legal fees) reasonably incurred by
the Lender in connection with the enforcement of, or the preservation of any
rights under, any Finance Document.




13.

CHANGES TO LENDER




The Lender may make assignments or grant sub-participations under or in relation
to this Agreement without the prior written approval by the Borrower.




14.

GENERAL PROVISIONS




14.1

Notices




(a)

All notices or other communications to be given under or in connection with this
Agreement shall be made in writing and in English, and shall be delivered by
hand, by registered mail (return receipt requested), by an internationally
recognised courier or by telefax or email to the following addresses:




if to the Borrower:

Leclanché S.A.

 

attn. Chief Executive Officer

 

Avenue des Sport 42

 

1400 Yverdon-les-Bains

 

Switzerland

 

Tel: +41 2442 46510

 

 

 

 

if to the Lender

Oak Ridge Energy Technoligies, Inc.

 

attn. Chief Executive Officer

 

751 North Drive, Suite 9

 

Melbourne

 

FL 32934

 

United States of America

 

Tel.: [tbd]

 

Email: [tbd]








16







--------------------------------------------------------------------------------







or any substitute address or fax number as a Party may notify to the other in
accordance with the above by not less than 5 Business Days' notice.




(b)

Any notice to be given hereunder shall be given prior to the expiry of a term or
deadline set out in this Agreement or by applicable law. All notices,
communications, documents or other information shall be effective only if
received by the Party to whom it is addressed irrespective of whether received
prior to or after the expiry of such term or deadline (provided that the notice
was timely and duly given in accordance with this Clause 14.1).




14.2

Confidentiality




This Agreement and its contents shall be kept confidential and may not be
disclosed to a third party, except with the agreement of the Lender or based on
as statutory or regulatory disclosure obligation.




The Lender acknowledges that information provided by the Borrower under this
Agreement can qualify as insider information under the Swiss Federal Act of
Stock Exchanges and Securities Trading (SESTA) and its implementing ordinances
and undertakes to refrain from acting in any manner that could breach such laws
or regulations.




14.3

Representations and Warranties by the Lender




The Lender represents and warrants to the Borrower that:




(a)

it is duly incorporated and validly existing under the laws of its place of
incorporation in the legal form apparent from its name and it is entitled to
hold its assets and conduct its business as it is being conducted;




(b)

it has obtained or effected all approvals and authority required to validly
enter into the Finance Documents and to perform its rights, and comply with and
fulfil its obligations thereunder.




14.4

Electronic communication




Any electronic communication made between the Parties will be effective only
when actually received in readable form.




14.5

Entire Agreement




This Agreement, including the Schedules and any other agreements and documents
referred to herein, constitutes the entire agreement and understanding among the
Parties with respect to the subject matter hereof, and shall supersede all prior
oral and written agreements or understandings of the Parties relating hereto.
All references to this Agreement shall be deemed to include the Schedules
hereto.





17







--------------------------------------------------------------------------------










14.6

Amendments and Waivers




This Agreement may only be modified, amended or waived by way of written
agreement.




14.7

Remedies and Waivers




No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under this Agreement shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.




14.8

Severability




Should any part or provision of this Agreement be held to be invalid or
unenforceable by any competent arbitral tribunal, court, governmental or
administrative authority having jurisdiction, the other provisions of this
Agreement shall nonetheless remain valid. In this case, the Parties shall
negotiate in good faith a substitute provision that best reflects the economic
intentions of the Parties without being unenforceable, and shall execute all
agreements and documents required in this connection.




15.

GOVERNING LAW AND JURISDICTION




15.1

Governing Law




This Agreement and the rights, benefits and obligations of the Parties hereunder
shall be governed by and construed in accordance with the substantive laws of
Switzerland (i.e. with the exception of conflict of law rules).




15.2

Jurisdiction




Each Party submits to the exclusive jurisdiction of the ordinary courts of the
city of Zurich, Switzerland, venue being Zurich 1, and, if permitted the
Commercial Court of the Canton of Zurich (Handelsgericht des Kantons Zürich).








18







--------------------------------------------------------------------------------







SIGNATORIES




The Borrower:




Leclanché S.A.




/s/Anil Srivastava

CEO

August 3, 2014




The Lender:




Oak Ridge Energy Technologies, Inc.




/s/ Mark L. Meriwether

8-4-2014





19







--------------------------------------------------------------------------------







SHEDULE A: DEFINITIONS




Additional Security

the additional -security to be created in favour of the Lender as per
Clause 2.3.

 

 

Additional Security Agreements

The Security Agreements creating the Additional Security.

 

 

Agreement

this amendment to the convertible loan agreement.

 

 

Borrower

the entity defined in the Parties section above the Recitals of this Agreement.

 

 

Board Advisors

the advisors to the board of the Borrower constituted of representatives of the
Lender.

 

 

Business Day

a day (other than a Saturday or Sunday) on which banks are open for general
business in Zurich and London.

 

 

Business Plan

the amended business plan as prepared by the Borrower and approved by the Board
of Directors on May 27, 2014.

 

 

Budget

The budget (rolling forecast) as from time to time prepared by the Borrower and
approved by the Lender showing in particular also the management accounts and
management cashflows for the past month and the future 12 months, (month by
month).

 

 

Calendar Day

every day of a year.    

 

 

Cash and Cash Equivalents

as defined in IFRS 7.6, as amended or replaced from time to time.

 

 

Change of Control

any individual or group of individuals, acting alone or in concert, owns,
directly or indirectly, 50% or more of the shareholder votes in the Borrower or
any other Group company.

 

 

CHF

the lawful currency of Switzerland.

 

 

Conditions of Utilisation

as defined in Clause 3.2 (Conditions of ).

 

 

Conditions Precedent

any condition set out in Schedule 1: Co.

 

 

Consolidated Financial Statements

the consolidated financial statements of the Group, if as per 31 December 2013,
prepared in accordance with IFRS.

 

 

Contract Date

the contract date referred to on the cover page.

 

 

20

Conversion Terms

means the conversion terms as defined in Clause 7.

Event of Default

any event or circumstance described in Clause 11.1 (Events of
Defa).

 

 

Fee

the fee as defined in Clause 12.1.

 

 

Finance Documents

this Agreement (including Schedules and Annexes enclosed hereto), the Conversion
Terms and the Security Agreements.

 

 

Financial Indebtedness

in accordance with IFRS, in particular any indebtedness, for or in respect of,
without duplication:

 

(i)

moneys borrowed;

(ii)

any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

(iii)

any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

(iv)

the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with IFRS, be treated as a finance or capital lease;

(v)

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

(vi)

any amount raised under any transaction (including any forward sale or purchase
agreement) having the commercial effect of borrowing;

(vii)

any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account and all such transactions shall be netted, for the avoidance of
doubt such netted amount shall be taken into account, irrespective of whether it
is positive or negative);

(viii)

any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

(ix)

the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (i) to (viii).

21

Financial Statements

the financial statements (including profit & loss, balance sheet and cash flow
statement and, if rendered for the year beginning 1 January and ending
31 December, the auditor's report), including any accompanying notes thereto,
all prepared in accordance with IFRS.

 

 

Group

the group consisting of the Borrower and its subsidiaries from time to time.

 

 

IFRS

International Financial Reporting Standards as promulgated by the International
Accounting Standards Board as applied in Switzerland.

 

 

Intellectual Property Rights

all intellectual property rights and applications for intellectual property
rights, including all trademarks (Marken) (registered or unregistered), service
marks, mask works, brand names, unregistered titles (Werktitel), domain names,
certification marks, trade dress (Ausstattungen), assumed names, designs
(Designmuster), topographies (Topographien), trade names
(Unternehmenskennzeichen), geographic-origin marks (geografische
Herkunftsangaben) and other indications of origin, patents (Patente) and patent
applications in any jurisdiction, copyrights (Urheberrechte), design rights
(Design Rechte), computer programs and software (including source code, object
code and data), database rights (Datenbankrechte).

 

 

Interest

as defined in Clause 4.1(a).

 

 

Initial Utilisation Date

the Utilisation Date stated in the first Utilisation Request.

 

 

Lender

the entity defined in the parties' section above the Recitals of this Agreement.

 

 

Loan

as defined in Clause 2.1.

 

 

Loan Agreement

as defined in Recital (E)

 

 

Material Adverse Change

a material adverse change affecting the business, financial condition or the
assets of the Borrower or the Group taken as a whole that has not been disclosed
in the Prospectus or publicly disclosed by the Borrower prior to the signing of
this Agreement.

 

 

 

 

 

 

 

 

22

Maturity Date

as defined in Clause 5.1

 

 

Party

a party to this Agreement.

 

Permitted Additional Indebtedness

as defined in Clause 10.1(a) (Negative Coven ÞÞÞ).

 

 

Permitted Security

as defined in Clause 10.1(c) (Negative Coven ÞÞÞ).

 

 

Precept

as defined in Recital (C).

 

 

Precept SP

as defined in Recital (C).

 

 

Prescient SP

as defined in Recital (C).

 

 

Prospectus

means the listing prospectus dated April 14, 2014, made available to the Lender.

 

 

Receivables Assignment Agreement

the agreement under which all the receivables of the Borrower are pledged in
favour of the Lender.

 

 

Relevant Amount

as defined in Clause 4.2(a) (Minimum Intere).

 

 

Security

a mortgage, charge, pledge, lien, guarantee, surety or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

Security Agreement

the agreements creating the Security set out in Clause 2.3.

 

 

Signing Date

the date on which the Borrower and the Lender have signed this Agreement.

 

 

Subsidiary

Leclanché GmbH, Willstätt, Germany.

 

 

Swiss Withholding Tax

any withholding tax in accordance with the Swiss Federal Statute on Anticipatory
Tax of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer), as amended
from time to time.

 

 

Tax

any tax, levy, impost, duty or other charge or withholding of a similar nature
(including any related penalty or interest).

 

 

Tax Deduction

a deduction or withholding for or on account of Tax from a payment under a
Finance Document.

 

 

 

 

 

 

 

 

 

 

23

Utilisation Date

the date of a utilisation as stated in the Utilisation Request, being the date
on which the payment of the Loan is to be made.

 

 

Utilisation Request

a notice substantially in the form set out in Schedule 2: Fo.

 

 

17 Mio Loan

as defined in Recital (D).








24







--------------------------------------------------------------------------------







SCHEDULE 1: CONDITIONS PRECEDENT




1.

CONDITIONS PRECEDENT TO INITIAL UTILLISATION




The Lender receives from the Borrower the following documents in form and
substance reasonably acceptable to the Lender prior to the Initial Utilisation
Date and all further conditions set out below have been fulfilled:




(a)

a certified and up-to-date excerpt of the appropriate Commercial Register (or
equivalents) and certified and up-to-date copies of constitutional documents
(the articles of association and organisational regulations) of the Borrower;




(b)

a copy of the resolution of the board of directors of each of the Borrower
approving this Agreement;




(c)

an original copy of this Agreement duly executed by the Borrower;




(d)

no threatened or pending material litigation against the Borrower other than as
disclosed as at the date of this Agreement;




(e)

a copy of the Business Plan as approved by the Board of Directors of the
Borrower;




(f)

a copy of the Budget








25







--------------------------------------------------------------------------------







SCHEDULE 2: FORM OF UTILLISATION REQUEST




To:

The Lender

attn:  [insert]

[insert address and email address]







From:

Leclanché S.A.




[●Place, Date]




Loan Agreement dated [●], 2014 - Utilisation Request




Ladies and Gentlemen,




We refer to Convertible Loan Agreement between Oak Ridge Energy Technologies
Inc. and Leclanché S.A. dated [●], 2014. This is an irrevocable utilisation
request in accordance with Clause 3 of the Agreement. Terms defined in the
Facility Agreement shall, unless otherwise defined in this Utilisation Request,
have the same meanings when used in this Utilisation Request.




We wish to borrow a Loan under the Agreement on the following terms:




1.

Amount: [●]




2.

Utilisation Date: [●]




3.

Payment should be made to: [●]







We confirm that:




(a)

the representations and warranties made in Clause  8 of the Convertible Loan
Agreement stipulated as being repeated on the Utilisation Date are true and
accurate as if made with respect to the facts and circumstances existing on such
date; and




(b)

no Event of Default has occurred.







Yours faithfully,




Leclanché S.A.

______________________________

[●Authorised Signatory]





26







--------------------------------------------------------------------------------







SCHEDULE 3: TERMS OF CONVERSION




1.

Conversion




The Loan shall be convertible as set out in this Condition no.1. The intention
of the parties is that the Lender has a right but not an obligation to convert
shares in the Borrower at CHF 1.50.




1.1

Conversion Ratio




The Conversion Ratio shall be determined by dividing CHF 1,000,000 by the
Conversion Price.




1.2

Conversion at the Election of the Lender




The Loan together with the respective accrued Interest and Fee will be
convertible in full or in part at the option of the Lender during the Conversion
Period.




1.3 Conversion Procedures




(a)  Conversion Notice




To exercise the right to convert all or part of the Loan, the Lender shall
provide (i) in case a resolution by the general meeting is required in
connection with the conversion (e.g. ordinary capital increase or par value
reduction) 3 months advance notice to the Borrower so that the Borrower can
convene an ordinary or extraordinary general meeting of shareholders to resolve
the issuance of the necessary number of shares or par value reduction in
connection with the conversion or (ii) in case the Shares are to be issued out
of existing conditional share capital or authorized capital and no further
resolution by the an ordinary or extraordinary general meeting is required 10
Business Days (2 months in case a listing prospectus is required for the purpose
of listing the new shares) advance notice to the Borrower. Such notice (the
Conversion Notice) shall specify the Loan amount for which conversion is
requested and clearing instructions regarding delivery of the Shares. A
Conversion Notice, once duly completed and deposited as aforesaid, shall be
irrevocable and may not be withdrawn without the consent of the Borrower.




The Lender shall cooperate and sign and deliver such documents as are necessary
for the capital increase to issue the Shares, including the delivery of a
declaration of sett-off to the Borrower and the Conversion Agent.




The date on which a Conversion Notice has been received in accordance with this
Condition 1.3 shall be the Conversion Date.




If and to the extent new shares are to be issued from a combination of
authorized capital and conditional capital at a Conversion Price below the par
value of the new shares the Borrower shall allocate to the extent required a
larger portion of available capital contribution reserves as consideration for
the new shares to be issued out of authorized capital.




(b)  Status of new Shares




Upon registration of the respective capital increase in the commercial register
the newly issued shares are entitled to the same financial rights as the other
issued shares of the Borrower.




(c)  Taxes








27







--------------------------------------------------------------------------------







Any Swiss Federal Stamp Duty (Emissions- und Umsatzabgabe), if due, as well as
the fee of the Relevant Exchange, if any, payable upon the delivery in
Switzerland of the Shares upon the conversion of the Loan will be paid or
reimbursed by the Borrower. The Borrower will, however, not pay (i) any tax
payable in connection with any subsequent sale or transfer of Shares by the
Lender thereof or (ii) any tax or other cost payable in connection with the
sale, transfer or delivery of Share(s) in or to a country other than
Switzerland.




2.

Listing of the New Shares




The Borrower will use its reasonable efforts that the Shares to be issued on
conversion shall be listed and that they will be listed on the SIX Swiss
Exchange on the same segment as the other Shares outstanding at such time.




3.

Definitions




Business Day means any day (other than Saturday or Sunday) on which banks are
open for the whole day for business in Zurich;




Condition means any paragraph set out herein;




Conversion Agent means each Bank Vontobel AG, Zürcher Kantonalbank or such other
bank agreed between the parties in its function as conversion agent for the
Loan;




Conversion Date means the date on which a Conversion Notice is deemed to have
been submitted by the Lender in accordance with Condition 1.3(a);




Conversion Notice has the meaning given to it in Condition 1.3(a);




Conversion Period means the period during which the Lender may convert the Loan
at his option, such period commencing after the first drawdown of the Loan and
ending on the Maturity Date;




Conversion Price means CHF 1.50;




Conversion Ratio means the number of Shares to be delivered upon conversion of
the Loan as determined pursuant to Condition 1.1;




Relevant Exchange means (i) in the case of Shares, SIX Swiss Exchange or any
successor thereof or, if the Shares are no longer admitted to trading on SIX
Swiss Exchange, the principal stock exchange or securities market on which the
Shares are traded, and (ii) in the case of other securities, the principal stock
exchange or securities market on which the other securities are traded;




Shares means fully paid registered shares of currently CHF 1.50 nominal value
each of the Borrower;




SIS means SIX SIS AG;




SIX Swiss Exchange means the SIX Swiss Exchange AG or any successor to the SIX
Swiss Exchange AG;




Trading Day means any day (other than a Saturday or Sunday) on which the
Relevant Exchange is open for business and Shares may be dealt in.




***





28







--------------------------------------------------------------------------------







For Information only: Capital Increase Procedure to issue new Shares




Under Swiss law, the issue price of a new Share must be at least equal to its
par value (currently being CHF 5). If and to the extent the Conversion price is
less than the par value of the Shares, the following options can be implemented:
(i) the general meeting of shareholders resolves a par value reduction per Share
to the Conversion Price and to reissue new Shares (in connection with the Loan
conversion) so that the aggregate par value of the new Shares equals at least
the aggregate reduced par value (so called Harmonica), (ii) the new Shares are
issued at their original par value with the difference between the Conversion
Price and the par value being contributed by converting capital contribution
reserves as shown in the audited standalone balance sheet of the Borrower into
nominal share capital, or (iii) issuing new Shares with a lower par value that
is equal to the Conversion Price.




The issuance of the new Shares requires approval by a general meeting. It can be
in the form of an ordinary capital increase (Borrower has three months' time to
implement the resolution of the general meeting), or an authorized capital
increase (provision in the Articles of Association which empowers the Board to
issue new shares up to a defined maximum amount during a period of two years) or
a conditional capital increase (which permits the Borrower to issue new shares
whenever a Conversion Notice is submitted; note that conversion of capital
contribution reserves into nominal share capital is not possible in this
instance). Both the authorized capital and conditional capital are capped at 50%
of the share capital issued.




The Lender takes note that the issuance of the new Shares will require the
cooperation of the Lender (e.g. signing subscription form and formal declaration
setting of the Loan amount to be converted against the issue price of the new
Shares). In addition, the new Shares will have to be listed which in most cases
will require the preparation and approval of an equity listing prospectus.








29







--------------------------------------------------------------------------------







SCHEDULE 4: MATERIAL LITIGATION




Other than as described below, the Borrower is not aware of any pending or
threatened litigation or other proceedings that could have a material adverse
effect on the Group's business, financial condition or results of operations.




In September 2011, an executive search firm commenced civil litigation claiming
EUR 223,506 (plus interest) for the successful placement of a senior management
position.  The Company strongly rejects the claim. The states court of Munich
(Landesgericht München) rejected the legal action. The claimant has appealed
against this decision. The Higher Regional Court (Oberlandesgericht) proposed a
settlement that the Company has rejected.  The parties have agreed to settle the
matter. Under the terms of settlement the Borrower has agreed to pay EUR 60,000
to the plaintiff by the end of July 2013. Payment of the settlement amount has
been settled and the matter is no longer pending..




In March 2012, the Borrower was contacted by counsel of a former consultant of
the Company alleging that the consultant is entitled to receive CHF 862,187 in
compensation for, among other things, service fees and indemnification for
unjustified cancellation of the service contract.  The Borrower strongly rejects
the claim. The Borrower offered EUR 100,000 to settle the claim (without
admitting any fault) but this was rejected by the plaintiff. The proceedings are
ongoing.  In accordance with IFRS, at December 31, 2013 the Borrower had a
provision of CHF 80,000 in connection with this matter.




On April 8, 2013, the Borrower was contacted by counsel on behalf of a small
group of shareholders alleging damage claims against the Borrower and certain
members of its board of directors and members of executive management on the
basis of prospectus liability.  Borrower engaged independent counsel to conduct
a review of the alleged damage claims against the the Borrower, and independent
counsel has concluded that such claims are unlikely to succeed.  As such, we,
the directors and executive management believe all allegations are without merit
and intend to defend any potential lawsuits vigorously.




On  June 19, 2013, the Borrower terminated the long term supply and purchase
agreement with Clariant (formerly Südchemie) on the grounds that counterparty
has repeatedly not complied with mutually agreed quality levels and performance
characteristics for the delivery of raw materials. This termination was refused
by the supplier and a settlement was reached. The Borrower made a  settlement
payment of EUR100,000 and agreed to take a further 9 tons of material,
equivalent to EUR382,500 plus VAT in two shipments. The second shipment was due
to be ordered on 15 May 2014, but this has been delayed by 30 days with the
consent of the supplier, as a result of which the quantity of the second
shipment was increased slightly by approximately EUR 10,500.




On September 19, 2013, the German Subsidiary of the Borrower issued a notice to
terminate the employment contract of an employee effective December 31, 2013,
who has since made claims in respect of bonuses he alleges were due to him
dating back to 2012 and 2013 amounting to EUR28,800. The company is contesting
the claim and the matter remains outstanding.








30







--------------------------------------------------------------------------------







With letter of February 6, 2014 the Borrower (as well as the Lender) received an
inquiry from the Swiss Financial Market Authority (FINMA) relating to the
shareholding notification of Bruellan, the Lender and Talisman Infrastructure.
The Borrower provided the requested information with letter of April 6, 2014.
The Lender responded separately.







31





